Citation Nr: 0012015	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right ankle sprain, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from March 1979 to March 1983.

The appeal arises from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, finding that an increase from the previously 
assigned 10 percent rating for post-operative residuals of a 
right ankle sprain was not warranted. 


REMAND

The veteran had requested a Travel Board hearing in his VA 
Form 9 of August 1994.  The veteran's representative in an 
October 1996 VA Form 119, notified the RO that the veteran 
had moved to North Carolina, and requested that the veteran's 
claims folder be transferred to the Winston-Salem, North 
Carolina, RO, and that he be placed on the Travel Board 
docket at that RO in support of his pending appeal.  The 
veteran submitted a letter in April 1998 informing of X-rays 
and tomograms conducted at the VA clinic in Durham, and 
stated that if that evidence were obtained he would "just as 
soon not attend the hearing in person."  The veteran further 
stated that if these records could not be found he did wish 
to attend a Travel Board hearing.  At that point the RO 
removed the veteran from the Travel Board docket.  

There are VA outpatient treatment records dated in late 1991 
from the VAMC in Durham, North Carolina in the claims folder.  
Some of them refer to X-rays and  tomograms of the ankle.  
However, the Board cannot be certain as to whether these 
outpatient treatment records are the ones to which the 
veteran referred.  In any event, the veteran and his 
representative are always at liberty to review the claims 
folder, ascertain its contents, and state unequivocally 
whether they do or do not desire a Travel Board hearing.  If 
the hearing is not unequivocally canceled once it has been 
requested, then the veteran must be accorded a Travel Board 
hearing.  


The case is remanded for the following action:


The veteran should be accorded a Travel 
Board hearing at the RO on the next 
available Travel Board Docket and should 
be notified in writing of the date, time, 
and place of that hearing.  

After the hearing is held, or in the event the hearing is 
unequivocally canceled by the veteran or his representative 
with the veteran or his representative unequivocally stating 
that a hearing is no longer desired, the case should be 
returned to the Board without further review by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


